Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/30/2021 has been entered. Claims 1-12 have been cancelled. Claims 13-21 have been newly added. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/30/2021, have been fully considered and are persuasive. The previous all rejections have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (Emphasis added below):
13. (Previously Presented) An apparatus for facilitating two-part authentication, the apparatus comprising: a graphical user interface configured to receive a first part of a two-part authentication process and output the first part of the two-part authentication process; logic circuitry configured to: 
receive the first part of the two-part authentication process;
reprogram a radio to communicate over a particular talkgroup (AUTH_TG) based on the first part of the two-part authentication being received; 
receive a second part of the two-part authentication process, wherein the second part of the two-part authentication process comprises an indication that a communication was received from the radio over AUTH_TG; 

reprogram the radio to prevent communication over AUTH_TG after the second part of the two-part authentication process has been received.

14. (Previously Presented) The apparatus of claim 13 wherein the first part of the two-part authentication process comprises a user name and a password.

15. (Currently Amended) The apparatus of claim [[1]] 13 wherein the logic circuitry grants access when: 
a correct user-name/password combination has been received; and 
a communication has been received by the particular radio over the particular talkgroup.

16. (Currently Amended) The apparatus of claim [[1]] 13 wherein the second part of the two-part authentication process comprises receiving a passcode over AUTH_TG.

17. (Currently Amended) A method comprising the steps of: 
receiving a first part of a two-part authentication process, the first part of the two- part authentication process comprising a user name associated with a user; 
configuring a radio associated with the user to communicate over a particular talkgroup (AUTHTG) based on the first part of the two-part authentication being received; 
receiving a second part of the two-part authentication process by receiving an indication that communication from the radio over AUTH_TG has been received; 

configuring the radio to prevent communication over AUTH_TG after the first and the second parts of the two-part authentication process has been received.

18. (Previously Presented) The method of claim 17 further comprising the step of: 
receiving a password; and 
wherein the user name and password are used for the first part of the two-part authentication process.

19. (Previously Presented) The method of claim 17 wherein AUTH_TG is changed over time.

20. (Previously Presented) A system comprising: 
a computer configured to receive a first part of a two-part authentication process comprising a user name and a password; 
network equipment configured to cause a radio to be reprogrammed to facilitate communication over a particular talkgroup (AUTHTG) based on the first part of the two- part authentication process being received; 
the network equipment configured to receive a second part of the two-part authentication process, wherein the second part of the two-part authentication process comprises an indication that the radio has communicated over the particular talkgroup; 
the computer further configured grant access to information based on the first part and the second part of the two-part authentication process being received; and 


21. (Previously Presented) The system of claim 20 wherein the network equipment is further configured to change AUTH_TG talkgroup over time.
Allowable Subject Matter
Claims 13-21 are allowed.
No statement for examiner's reason for allowance: Applicant’s remarks filed on 03/30/2021, are persuasive as applicant's reply makes evident the reason for allowance and satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks in the Amendment filed on 03/30/2021 point out the reasons for claims which are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493